Citation Nr: 1746095	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for anatomical loss of vision.  

2.  Entitlement to an initial disability rating greater than 30 percent for migraine headaches.  

3.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  

4.  Entitlement to an individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2002 to August 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The February 2013 rating decision denied the Veteran's claim of entitlement to service connection for anatomical loss of vision, assigned an initial rating of 30 percent for migraine headaches, and continued the Veteran's 70 percent rating for PTSD.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that he is unable to work due to his service-connected disabilities.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the underlying increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In April 2017, the Veteran and his wife testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for anatomical loss of vision.

2.  The Veteran's migraine headaches manifest as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's PTSD does not cause total occupational and social impairment.  

4.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for service connection for anatomical loss of vision have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for an initial 50 percent disability rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R.  §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2016).  

3.  The criteria for a 100 percent disability rating for PTSD have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).  

4.  A TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which does not allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204  (2016).  

In his April 2017 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for anatomical loss of vision.  A copy of the transcript is of record and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for anatomical loss of vision and hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  

II.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by September 2011, January 2012, and May 2012 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in October 2011, February 2012, May 2014, March 2016 and May 2016.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

No further notice or assistance is required to fulfill the duties to notify or assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

III.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

A.  Migraine Headaches

The Veteran's migraine headaches were assigned an initial 30 percent disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing." Id.

The Veteran in his notice of disagreement (NOD) dated in June 2013, and in his Form 9, dated in November 2013, contends that his migraine attacks are weekly, with daily headaches lasting for hours.  He contends that the migraines are so severe that he has to take scheduled medications.  

The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran was diagnosed with migraine headaches since 2007.  The Veteran reported that since his diagnosis, he had been taking Imitrex tablets, which did not work.  He used multiple other medications.  He reported that along with the headaches, he heard buzzing noises, humming vibrations, experienced stiff bones, muscles, soreness, and had loss of sleep and appetite.  The pain returned when he has not taken his medication.  

The examiner noted that the Veteran's pain was on both sides of his head, but typically on the right side, and along with the pain he experienced nausea, changes in vision, and dizziness.  The pain usually lasted less than one day.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain, more frequently than once per month.  He also had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner noted that the Veteran's headache condition impacted his ability to work by limiting his concentration during the times of the headaches.  

The Veteran underwent an additional VA examination for his migraines in May 2016.  He reported that his headaches were severe, with prolonged "clashing days" and when they occurred, he felt weak, dizzy and developed insomnia and irritability.  The examiner noted that the current symptoms of his headaches were dizziness, a constant urge to use the restroom, psychological problems, nausea, weakness and other pain "exacerbated by headaches."

The examiner noted that the Veteran's typical head pain was on both sides of the head.  The Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  He had very frequent prostrating and prolonged attacks of migraine headache pain.  He also had prostrating attacks of non-migraine headache pain, more frequently than once per month.  The Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner found that there were no functional limitations caused by the migraines.  He noted that the Veteran could fully function at work with his migraines provided he took his medications.  If he did not take them, or did not have them available when a headache began, the examiner noted that the Veteran "...has some difficulty attending to his tasks at hand."  

The Veteran's VA treatment records show consistent complaints of headaches during the appeal period.  

Clinical notes from May 2012 note that in 2010 he was started on Amitriptyline, which made him "drowsy and irritable."  He later transitioned to Gabapentin, which made his "headaches ... not as bad as they used to be."  He reported daily headaches with "pressure around the head," with the pain worse in the occipital region, improved with pressure to back of the head.  The Veteran also reported that with his migraine headaches, he saw small white sparks (and blurry vision).  The migraines lasted 30 minutes to four hours, usually, two to three times per week, accompanied by nausea.  The Veteran reported that sometimes the migraines were improved with heavy pressure to the back of the head.  

In October 2012, the Veteran reported that he was seeing a neurologist even though there was a "significant decrease" in his headaches since he started taking Gabapentin more frequently, in smaller doses.  In November 2012, the Veteran reported that 2-3 times per week, he would have nausea and dizziness followed by small flashes of light, then severe headache in both temples that radiates to the back of the head; sometimes with a ringing in his ears.  He indicated to the physician that "it doesn't go away" and that it was constantly present.

Clinical notes dated in December 2012 show complaints of chronic daily headaches, and that prior trials of medications were unsuccessful due to concerns of low blood pressure.  He was prescribed different medications. 

Clinical notes dated in August 2013 also note the Veteran's complaint of headaches, which he believed may be related to his abrupt discontinuation of the Bupropion and/or his inconsistent use and dosing of the Gabapentin.  The Veteran was advised that taking smaller more frequent doses of the Gabapentin would help prevent his headaches. 

Clinical notes dated in August 2014 indicate that Veteran was referred for Biofeedback Therapy for headaches and stress management.  

The findings of the February 2012 and the May 2016 VA examiners show that the Veteran had migraine headaches more frequently than once per month.  Further, the clinical notes dated from May 2012 to August 2014 indicate that he complained of frequent migraine headaches, occurring two to three times per week.  The Veteran's testimony, as well as his wife's during the April 2017 hearing, is competent, credible lay evidence.  The Veteran and his wife discussed symptoms consistent with what he reported to the VA examiners as well as VA clinicians.  The record shows that the Veteran has very frequent and completely prostrating and prolonged migrating attacks.  The Board finds that the symptoms documented in the medical records and credibly explained by the Veteran and his wife are capable of producing severe economic inadaptability.  Pierce, 18 Vet. App. 440 (2004).  Accordingly, an initial 50 percent rating is warranted under Diagnostic Code 8100.  38 C.F.R. §§ 3.102, 4.3, 4.124a.  A 50 percent rating is the maximum schedular rating available under Diagnostic Code 8100.  

B.  PTSD

The Veteran's PTSD was assigned a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 48 to 68.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran underwent a VA examination in October 2011.  The examiner noted that the Veteran's affect and fluctuating mood showed findings of mild anxiety.  The Veteran was withdrawn and cut off from others, with an often disturbed mood.  However, he had been able to attend school and was capable of managing benefit payments.  He did not have difficulty performing activities of daily living.  The examiner noted that the Veteran's current psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, which is contemplated by the 70 percent criteria.  

The Veteran had near-continuous panic affecting the ability to function independently, near continuous depression affecting the ability to function independently, impaired impulse control, and difficulty in adapting to stressful circumstances.  He had difficulty establishing and maintaining effective relationships because of his anxiety, depression, impaired self-control, and poor affect regulation.  He had difficulty maintaining effective family role functioning because he is withdrawn, angry and has difficulty trusting others.  He had occasional interference with recreation or leisurely pursuits because of poor motivation and interest.  He had no difficulty understanding commands.  The Veteran did not appear to pose any threat of danger or injury to himself or others.  The examiner noted that the prognosis for the Veteran was guarded and comprehensive mental health services may result in improvement.  

The examiner noted that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included chronic unemployment.  However, the attended school and earned his Licensed Vocational Nurse (LVN) degree.  The examiner noted that the Veteran was likely to experience some disruption in a work like setting "...at this time due to his mental health symptoms, but the fact that he attended school was evidence that he is not precluded from employment."  The Veteran was assigned a GAF score of 52.  

The Veteran underwent another VA examination in May 2012.  The examiner determined that his PTSD caused occupational and social impairment with deficiencies in most areas, which is contemplated by the 70 percent criteria.  He reported being unemployed, living with his parents, and not functioning very well socially with neither friends nor family.  The Veteran reported that in 2009 he became despondent and wanted to die and was voluntarily admitted to a hospital for inpatient psychiatric treatment for 3 days.  Since then, he had been in counseling and on multiple medications.  

The examiner found that the diagnostic criteria for PTSD under the DSM-IV were met including experiencing a traumatic event sufficient to produce PTSD, re-experiencing of his stressor, avoidant behavior, and increased arousal.  The examiner noted that the Veteran did not pose a threat of danger or injury to himself or others.  The Veteran was assigned GAF score of 60.  The Veteran's PTSD produced anxiety, suspiciousness, near-continuous panic or depression impacting his ability to function independently, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  He had no other associated symptoms.  

The Veteran underwent a VA PTSD examination in May 2014.  The examiner diagnosed PTSD and major depressive disorder, which was a progression of his PTSD.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity, which is contemplated by the 50 percent rating criteria.  The examiner found that the diagnostic criteria for PTSD under the DSM-5 were met including experiencing a traumatic event sufficient to produce PTSD, intrusion symptoms, avoidant behavior, and negative alterations in cognitions and mood associated with his stressor.  

The examiner noted that the Veteran's PTSD produced depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner also noted that the Veteran had appetite disturbance, low libido, low self-esteem, hopelessness, hyperarousal, re-experiencing, and avoidant behavior.  The examiner concluded that the Veteran needed to seek follow-up treatment.  The Veteran required medication evaluation and individual as well as group psychotherapy, which was conveyed to the Veteran during the examination.  The Veteran did not appear to pose any threat of danger or injury to self or others.  

At a March 2016 VA examination, the examiner noted that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which is contemplated by the 50 percent criteria.  The Veteran reported that he was psychiatrically hospitalized in 2009.  He also reported that he attempted to harm himself, by scratching, mainly in the genital area and as recently as November 2015, he punched his step-father.  The Veteran was taking Venlafaxine and Gabapentin.  The examiner noted that the Veteran reported that he was not receiving any counseling at the time of the examination but he saw a VA psychiatrist.  Similar to the May 2014 examination, the examiner found that the diagnostic criteria for PTSD under the DSM-5 were met.  

The examiner noted that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, and impaired impulse control.  

The examiner remarked that in regard to functional impairment, the Veteran had by his own admission, anger problems targeted at females.  He also had difficulties trusting others, and at times could become easily agitated.  He worked part-time as a tutor and was able to manage small amounts of stress "but could become easily agitated and possibly explosive if he felt his boundaries were being violated or if he was in some ways being exploited by another."  The examiner opined that the Veteran needed to seek follow-up treatment for he required continued medication and individual/group counseling.  

VA treatment records dated from March 2012 to August 2014 reveal that the Veteran's GAF scores ranged from 48 to 68.  

Clinical notes dated in March 2015 indicate that the Veteran reported feeling irritable and angry weekly and only slept about five to six hours per night.  The physician noted that he also reported that he used to bang his head or hit himself, but he "stopped doing that" the previous summer.  

Clinical notes dated in January 2016 indicate that the Veteran's mood was "edgy." The physician noted that the Veteran reported that he was in a fight in November when he got upset with his stepfather.  He hit him and choked him.  

Clinical notes dated in February 2016 show reports of ongoing depression, anxiety, panic attacks, insomnia, memory loss, low motivation, anger episodes, flashbacks, nightmares, recollections and memories of the trauma, psychological distress and reactivity when reminded of the trauma, avoidance of thoughts, feelings and activities that reminded him of the trauma, low interest, detachment, hypervigilance, easily startled.  Further, the Veteran reported ongoing issues with insomnia and having a hard time "shutting down my thoughts."  He reported getting anxious and unable to fall asleep or stay asleep.  He reported panic attacks accompanied by sweating and increased heart rate.  The Veteran denied any destruction of property, suicidal or homicidal plan or intent.  He however, reported pushing his mother and his sister.  

Although the Veteran denied suicidal or homicidal intent to his VA providers at various times, the lay and medical evidence of record reveal that he, as well as his wife, have reported such thoughts on several occasions since the beginning of the appeal period.  For example, in his October 2013 Statement in Support of Claim, the Veteran reported having thoughts of suicide and strangling his sister.  In January 2014, the Veteran stated in that he had visions of killing everyone and enjoying it.  In January 2017 the Veteran reported that had intense anger and fear of women to the point of wanting to choke and beat them.  

In a June 2016 statement from his wife, C. R., she stated that he choked her in her sleep.  He has punched her.  C. R. also stated that the Veteran had a hard time socializing or interacting with strangers, and was a recluse.  Further, she stated that the Veteran panicked when he had to talk on the phone or had to answer the door for people.  He was especially afraid of women.  

At his April 2017 hearing, the Veteran and C. R. provided competent and credible testimony.  He stated that he hit his head against the door multiple times, later with a hair dryer until it broke.  He testified that when severely agitated, he presents a threat to himself.  Further, he testified that he wants to hurt women but "would rather hurt myself instead of hurting someone else."  

The Board notes even though the Veteran's wife, C. R., describes him as a "social recluse," he is married, with a young child living in his house; he is attending school; and, works part-time as a tutor.  VA examiners have described an inability to establish and maintain relationships, which is contemplated by the 70 percent criteria.  The Board notes that anger and irritability are among the Veteran's most severe PTSD symptoms.  However, the frequency, severity, and duration of his episodes of anger does not produce total social and occupational impairment.  Further, VA treatment records have repeatedly described his insight and judgment as "fair" and "fair-good."  

The Veteran has credibly reported that he hurt himself and others around him, and that he has had suicidal ideation.  However, VA examiners have found that the Veteran posed no threat to himself or others.  Thoughts of suicide are contemplated by the 70 percent criteria and can cause occupational and social impairment with deficiencies in most areas.  Risk of self-harm is contemplated by the 100 percent criteria, which addresses whether one is a persistent danger to himself or others.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Veteran has engaged in self-harm and committed violence against other people.  However, the frequency, severity, and duration of these episodes does not result in total occupational and social impairment.  As noted above, the Veteran is capable of interacting with the people he tutors without incident.  Although he has had episodes of violence with members of his family such as his wife and stepfather, these incidents occur sporadically and do not render him a persistent danger to others.  

The Veteran has also reported memory loss.  His wife testified during the Board hearing that he has a loss of short-term memory and she has to write things down for him because he forgets names of close family and his work schedule.  Nonetheless, no VA examiner has found it to be to the severity to warrant that of a total occupational and social impairment.  The May 2014 examiner noted impairment of the Veteran's short and long-term memory with retention of only highly learned material while forgetting to complete tasks.  The medical and lay evidence of record does not show that the Veteran's memory loss is frequent or severe enough to result in total occupational and social impairment.  

The Veteran's GAF scores during the appeal period ranged from 48-68.  This range indicates a range of serious to mild symptoms, which does not support a finding that the Veteran has total occupational and social impairment.  

The Board finds that Veteran's symptoms from PTSD have not more closely approximated the criteria for a rating greater than of 70 percent at any time during the appeal period.  Therefore, the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in total occupational and social impairment.  Therefore, a 100 percent rating is not warranted.  

IV.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Beginning on November 15, 2010, the Veteran had three service-connected disabilities: PTSD, rated at 70 percent disabling; lumbar strain, rated at 10 percent disabling; and right hip strain, rated at 10 percent disabling for a combined rating of 80 percent.  Service connection was subsequently granted for additional disabilities and his combined rating increased to 90 percent, effective February 8, 2012.  The criteria set forth in 38 C.F.R. § 4.16 (a) have been met throughout the appeal period.  

In an April 2013 rating decision, the RO denied entitlement to a TDIU.  Since the Veteran did not provide a VA Form 21-8940, he was not found to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In his Form 9, dated in November 2013, the Veteran indicated that he "refused to fill out the VA Form 21-8940 because I don't want to give up working, but at the moment, I cannot hold full-time employment."  

In his February 2016 VA Form 21-8940, the Veteran indicated that he worked 15 hours per week as a tutor from January 2013 to February 2016.  

During an October 2011 VA examination, the examiner noted that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included chronic unemployment.  Nonetheless, he noted that the Veteran went to school and obtained his LVN degree.  Additionally, the examiner noted that the Veteran was likely to experience some disruption in a work-like setting at this time due to his mental health symptoms, but the fact that he attended school is evidence of the fact that he is not precluded from employment.  

During a February 2012 VA examination, the examiner noted that the Veteran's headache condition impacted his ability to work by limiting his concentration during the times of the headaches.  Additionally, in a March 2016 PTSD examination, the examiner remarked that in regard to functional impairment, the Veteran had, by his own admission, anger problems targeted at females.  He also seemed to have difficulties trusting others, and at times can become easily agitated.  The examiner noted that the Veteran "currently work[s] part-time as a tutor."  The examiner also noted that he was able to manage small amounts of stress but could become easily agitated and possibly explosive if he felt his boundaries were being violated or if he was in some ways being exploited by another.  

In a May 2016 VA examination, the examiner remarked that the Veteran could fully function at work with his migraines provided he takes his medications.  If he does not or does not have his medications with him at the onset of his headaches, he has some difficulty attending to his tasks at hand.  

The Veteran underwent VA examinations in March 2017 for his service-connected reproductive system, oral/dental, and temporomandibular conditions.  For each of these disabilities, the examiners found that there was no impact on the Veteran's ability to work.  During the May 2017 examinations for the Veteran's thoracolumbar spine conditions and hip and thigh condition, the examiners also found that those conditions had no impact on the Veteran's ability work or to perform any type of occupational task.  

The Board must consider whether the Veteran would be able to obtain or maintain substantially gainful employment, which means determining whether he would be capable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  In this case, the medical and lay evidence of record does not support a finding that the Veteran is capable only of marginal employment due to his service-connected disabilities.  The Veteran's ability to complete school while working part time is significant evidence that he was not precluded from more than marginal employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Although the Veteran has multiple service-connected disabilities, the Board finds that no disability singly or combined precludes him from securing or following a substantially gainful occupation.  The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities preclude substantially gainful employment.  For these reasons, a TDIU is denied.  


ORDER

The appeal concerning the issue of entitlement to service connection for anatomical loss of vision is dismissed.

An initial 50 percent disability rating for migraine headaches is granted.

A disability rating greater than 70 percent for PTSD with major depressive disorder is denied.  

A TDIU due to service-connected disabilities is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


